DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/21 has been entered.
 
Response to Amendment
	Claims 11, 13, and 17-22 are currently pending.  Claims 1-10, 12, and 16 are cancelled.  New claims 21 and 22 have been added.  The amended claims do not overcome the previously stated 103 rejections based upon Okuda et al.  Therefore, upon further consideration, claims 11, 13, and 17-22 are rejected under the following new and previously stated 102 and 103 rejections.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/21 was filed after the mailing date of the Final Rejection on 12/21/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meehan et al (US 2011/0236732).
Regarding claims 11, 17, and 20, Meehan et al discloses a battery cell “100” (secondary battery) comprising: 
an electrode assembly comprising a positive electrode “120” (first electrode plate), a negative electrode “122” (second electrode plate), an electrolyte “124” (separator) provided between the positive electrode and the negative electrode; 
a case “170” receiving the electrode assembly and having an opening in a top thereof; and 
a battery cap assembly, wherein the battery cap assembly comprises a [lid “150” + terminal block “126”] (cap plate), positive terminal “104” (first electrode terminal), and a first connecting piece (not labeled); the lid and terminal block made of electrically insulating polymer and includes a first terminal hole “152”+”128”, the positive terminal is provided to the lid+terminal block (cap plate) and extends into the first terminal hole, the first connecting piece is provided below the lid+terminal block;

the lid+terminal block is connected to the case at the opening, the first connecting portion of the first connecting piece is electrically connected to the positive electrode; 
wherein the positive terminal includes a first protruding portion “104(top)”+”160” and a first base portion “104(bottom)”, the first protruding portion protrudes above the lid+terminal block, the first base portion is connected to the first connecting piece and extends into the first terminal hole, and a cross-sectional area of the first protruding portion “104(top)”+”160” is larger than a cross-sectional area of the first terminal hole; wherein the first connecting piece further includes a first extending portion extending downwardly from an end of the first connecting piece; wherein the battery cap assembly comprises a o-ring “140” (sealing gasket), the o-ring includes a main portion, and the main portion is positioned between the first protruding portion and the lid+terminal block ([0022],[0025],[0028]-[0031] and Fig. 3A below); wherein the lid+terminal block (cap plate) includes a lower groove (not labeled) at a lower side, and the first connecting portion is received in the lower groove, the first terminal hole is provided to a bottom surface of the lower groove; wherein a lower surface of the first base portion, the bottom surface of the lower groove and the upper surface of the first connecting portion are flush with each other (Fig. 3A).

[AltContent: arrow][AltContent: textbox (first base portion)][AltContent: textbox (first protruding portion)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (cap plate)][AltContent: arrow][AltContent: textbox (first connecting portion)][AltContent: rect]
    PNG
    media_image1.png
    627
    750
    media_image1.png
    Greyscale

Regarding claim 18, Meehan et al also discloses a lid+terminal block that includes a first groove (lower groove of terminal block “126” around o-ring) having a predetermined depth and being along a periphery of the first terminal hole “152”+”128”, and at least a part of the main portion of the o-ring is received in the first groove (Fig. 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (EP 2838138 A1) in view of Guen et al (US 2017/0040579).  
Regarding claims 11, 17, 18, and 20-22, Okuda et al discloses an electric storage device (secondary battery) comprising: 
an electrode assembly “60” comprising a positive electrode (first electrode plate), a negative electrode (second electrode plate), a separator provided between the positive electrode and the negative electrode; 
an insulating sheet “61” (case) receiving the electrode assembly and having an opening in a top thereof; and 
a battery cap assembly, wherein the battery cap assembly comprises an insulating sheet “66” (cap plate), positive electrode external terminal “119” (first electrode terminal), and a positive electrode lead “64” (first connecting piece); 
the insulating sheet “66” is made of insulating material and includes a first terminal hole, the positive electrode external terminal is provided to the insulating sheet “66” and extends into the first terminal hole, the positive electrode lead is provided below the insulating sheet “66”;
the positive electrode lead includes a first connecting portion “64” connected to the positive electrode external terminal, and an upper surface of the first connecting portion is directly attached to the insulating sheet “66” (cap plate); 
the insulating sheet “66” is connected to the insulating sheet “61” at the opening, the first connecting portion of the positive electrode lead is electrically connected to the positive electrode; 

wherein the positive electrode lead further includes a positive electrode collector tab “65” (first extending portion) extending downwardly from an end of the positive electrode lead; wherein the battery cap assembly comprises a sealing gasket, the sealing gasket includes a main portion, and the main portion is positioned between the first protruding portion “119” and the insulating sheet “66” (cap plate) ([0079] and Fig. 7).      
However, Okuda et al does not expressly teach a cap plate that includes a lower groove at a lower side, and the first connecting portion is received in the lower groove, the first terminal hole is provided to a bottom surface of the lower groove; wherein a bottom surface of the first base portion, the bottom surface of the lower groove and the upper surface of the first connecting portion are flush with each other (claim 11); a cap plate includes a first groove having a predetermined depth and being along a periphery of the first terminal hole, and at least a part of the main portion of the sealing gasket is received in the first groove (claim 18); a first connecting portion including a first fitting hole; the first electrode terminal further includes a boss, the boss extends downwardly from a lower surface of the first base portion and extends into the first fitting hole, and the lower surface of the first base portion is attached to the upper surface of the first 
Guen discloses a cap plate [“300” + “550”] that includes a lower groove at a lower side, and a second extending part “542” (first connecting portion) is received in the lower groove, the first terminal hole is provided to a bottom surface of the lower groove; wherein a lower surface of the first base portion “512”, the bottom surface of the lower groove and the upper surface of the first connecting portion are flush with each other; a second extending part includes a first fitting hole; the second electrode terminal “510” (first electrode terminal) further includes a boss (not labeled), the boss extends downwardly from a lower surface of the first base portion and extends into the first fitting hole “542a”, and the lower surface of the first base portion is attached to the upper surface of the second extending part, and a cross-sectional area of the boss is smaller than a cross-sectional area of the first base portion; wherein the cap plate includes a second recessed groove “320” (first groove) having a predetermined depth and being along a periphery of the first terminal hole “324”, and at least a part of the main portion of the sealing gasket “520” is received in the first groove ([0050] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Okuda electric storage device to include a cap plate that includes a lower groove at a lower side, and the first connecting portion is received in the lower groove, the first terminal hole is provided to a bottom surface of the lower groove; wherein a lower surface of the first base portion, the bottom surface of the lower groove and the upper surface of the first connecting portion are flush with each other; a first connecting portion includes a first fitting hole; the first electrode .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al in view of Guen et al as applied to claim 11 above, and further in view of Kim (US 2012/0237817).  
However, Okuda et al as modified by Guen et al does not expressly teach a stripe protrusion extending along a width direction of the cap plate that is provided on an upper surface of the first protruding portion.
Kim discloses a terminal plate “142” (stripe protrusion) extending along a width direction of the cap plate “130” that is provided on an upper surface of a first terminal part “140” (first protruding portion) ([0050] and Fig. 3a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Okuda/Guen electric storage device to include a stripe protrusion extending along a width direction of the cap plate that is .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al in view of Guen et al as applied to claim 18 above, and further in view of Meehan et al (US 2011/0236732).  
However, Okuda et al as modified by Guen et al does not expressly teach a cap plate that further includes a second groove having a predetermined depth from a bottom surface of the first groove and being along the periphery of the first terminal hole, a cross-sectional area of the first groove is smaller than a cross-sectional area of the second groove, and at least a part of the first protruding portion is received in the second groove (claim 19).
Meehan et al teaches the concept of forming a first recess “158” (second groove) along the periphery of a first terminal hole in a lid “150” (cap plate), wherein at least part of a positive terminal “104” (first protruding portion) is received in the first recess ([0030] and Fig. 2).  In addition, a second groove having a predetermined depth from a bottom surface of the first groove and a cross-sectional area of the first groove that is smaller than a cross-sectional area of the second groove is an obvious matter of design choice which one of ordinary skill in the art would have been able to make in order to provide a first recess for the gasket and a second recess for the external terminal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Okuda/Guen electric storage device to include a cap plate that further includes a second groove having a predetermined depth .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al in view of Kim (US 2012/0237817).  The Meehan reference is applied to claim 11 for reasons stated above.
However, Meehan et al does not expressly teach a stripe protrusion extending along a width direction of the cap plate that is provided on an upper surface of the first protruding portion.
Kim discloses a terminal plate “142” (stripe protrusion) extending along a width direction of the cap plate “130” that is provided on an upper surface of a first terminal part “140” (first protruding portion) ([0050] and Fig. 3a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meehan electric storage device to include a stripe protrusion extending along a width direction of the cap plate that is provided on an upper surface of the first protruding portion in order to provide a receiving recess for attaching and positioning a bus bar to the terminal.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al (US 2011/0236732).

However, Meehan et al does not expressly teach a second groove having a predetermined depth from a bottom surface of the first groove and a cross-sectional area of the first groove that is smaller than a cross-sectional area of the second groove.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meehan electric storage device to include a second groove having a predetermined depth from a bottom surface of the first groove and a cross-sectional area of the first groove that is smaller than a cross-sectional area of the second groove because a cross-sectional area of the first groove that is smaller than a cross-sectional area of the second groove is an obvious matter of design choice which one of ordinary skill in the art would have been able to make in order to provide a first recess for the gasket and a second recess for the external terminal.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al (US 2011/0236732) in view of Guen et al (US 2017/0040579).  The Meehan reference is applied to claim 11 for reasons stated above.
However, Meehan et al does not expressly teach a first connecting portion including a first fitting hole; the first electrode terminal further includes a boss, the boss extends downwardly from a lower surface of the first base portion and extends into the first fitting hole, and the lower surface of the first base portion is attached to the upper 
Guen discloses a cap plate [“300” + “550”] that includes a lower groove at a lower side, and a second extending part “542” (first connecting portion) is received in the lower groove, the first terminal hole is provided to a bottom surface of the lower groove; wherein a lower surface of the first base portion “512”, the bottom surface of the lower groove and the upper surface of the first connecting portion are flush with each other; a second extending part includes a first fitting hole; the second electrode terminal “510” (first electrode terminal) further includes a boss (not labeled), the boss extends downwardly from a lower surface of the first base portion and extends into the first fitting hole “542a”, and the lower surface of the first base portion is attached to the upper surface of the second extending part, and a cross-sectional area of the boss is smaller than a cross-sectional area of the first base portion; wherein the cap plate includes a second recessed groove “320” (first groove) having a predetermined depth and being along a periphery of the first terminal hole “324”, and at least a part of the main portion of the sealing gasket “520” is received in the first groove; and a cross-sectional area of the boss is smaller than a cross-sectional area of the first base portion ([0050] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meehan electric storage device to include a cap plate that includes a lower groove at a lower side, and the first connecting portion is received in the lower groove, the first terminal hole is provided to a bottom surface of the lower groove; wherein a lower surface of the first base portion, the bottom surface of .
  
Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive. 
The Applicant argues that “the cover portion 63 of Okuda, the cap plate 300 of Guen and the cap plate of the back ground of present disclosure are all made of metal while the insulating sheet 66 of Okuda, the first lower insulation member 450 and the second lower insulation member 550 of Guen and the insulating member of the back ground of present disclosure are all used to prevent short circuit.  Therefore, Okuda and Guen fail to disclose that, the cap plate is made of insulating material as required by the pending claim 11”.
In response, the Applicant is reminded that claim 11 recites “A secondary battery comprising” and “the battery cap assembly comprises a cap plate, a first electrode not preclude the inclusion of a cover portion 63 made of metal taught by Okuda.  Therefore, the insulating sheet 66 of Okuda can be construed as a cap plate that is made of insulating material.  The structural limitation of the cap plate that is required by claim 11 is “the cap plate connected to the case at the opening”.  Since insulating sheet 61 can be construed as a case, the structure of the insulating sheet 66 of Okuda can also be construed as a cap plate. 
The Applicant further argues that “As can be seen from these figures and the explanation in a), Okuda and Guen fail to disclose that “the cap plate includes a lower groove at a lower side, and the first connecting portion is received in the lower groove” as required by the pending claim 11 … As can be seen from these figures and the explanation in the above a) and the above b), Okuda and Guen fail to disclose that “the cap plate includes a lower groove at a lower side, and the first connecting portion is received in the lower groove, the first terminal hole is provided to a bottom surface of the lower groove, a lower surface of the first base portion, the bottom surface of the lower groove and the upper surface of the first connecting portion are flush with each other” as required by the pending claim 11. … As can be seen from the explanation in the above a), Okuda fails to teach that the insulating sheet 66 of Okuda is used as or in place of the main body portion 62 of Okuda.  The insulating sheet 66 of Okuda cannot be used as the cap plate 300 of Guen. In Guen, the first protruding part 435 may electrically contact an upper surface of the inversion plate 316 during operation of the inversion plate 316 (e.g., when the inversion plate 316 is deformed to protrude upwardly), thereby causing short circuiting [0063]), the inversion plate … 316 may become (e.g., may deform to become) convexly inverted toward the first terminal plate 430 as illustrated in FIGS. 6 and 7, while the inversion plate 316 and the cap plate 300 have the same polarity as each other, short circuiting may occur due to contact between the inversion plate 316 and the first terminal plate 430, each having different polarities from each other [0081], In other words, due to requirement of operation of the inversion plate 316 for realizing short circuiting, the first electrode terminal 410, the first protruding part 435 of the first terminal plate 430, the inversion plate 316,the cap plate 300 and the second electrode terminal 510 will electrically connected, the cap plate 300 cannot be made of insulating material. If the insulating sheet 66 of Okuda is used as the cap plate 300 of Guen, the inversion plate 316 of Guen loses the function thereof.”. 
In response, the Office first points out that Guen reference is relied upon for teaching the concept of forming a lower groove at a lower side of the cap plate and a first connecting portion received in the lower groove, as well as a first electrode terminal that includes a boss that extends downwardly from a lower surface of the first base portion and extends into a first fitting hole, and a cross-sectional area of the boss is smaller than a cross-sectional area of the first base portion.  This particular arrangement of the cap plate, first electrode terminal, and first connecting portion improves the bending strength of the cap plate and reduces an unused volume of the case ([0051] of Guen).  In addition, the flange part “512” can be construed as being a “first base portion”.  So, the lower part of second body “511” (boss) necessarily has a cross-sectional area that is smaller than a cross-sectional area of the flange part.  With regards to the argument that “the flange part 512 would occupy more space in the interior of the case 200 in Guen when compared with the instant claims 1 and 11”,  precludes the addition of a flange part.  In addition, the structure of Guen including the flange part provides the advantage of improving the bending strength of the cap plate.  Therefore, the Office maintains the contention that the combination of Okuda and Guen teaches all of the limitations of the instant claims 1 and 11.  With respect to the argument that “the first protruding part 435 may electrically contact an upper surface of the inversion plate 316 during operation of the inversion plate 316”, the portion of the Guen structure shown in Fig. 4 does not require an inversion plate 316.  The portion of the Guen structure relied upon in the 103 rejection is an insulation member “550” corresponding to “the cap plate” and the second extending part “542” corresponding to “the first connecting portion”.  It’s this relationship between the insulation member “550” and the second extending part “542” that reads on the limitation “the cap plate includes a lower groove at a lower side, and the first connecting portion is received in the lower groove, the first terminal is provided to a bottom surface of the lower groove” recited in currently amended claim 11 of the present application.  Since both the insulating sheet 66 of Okuda and the insulation member 550 of Guen are insulating materials, one of ordinary skill in the art would equate these components as being similar structural elements and form the lower groove shown in Fig. 4 of Guen in the insulating sheet 66 of Okuda for the reasons stated in the Guen reference.  Lastly, the Office points out that the claims of the present invention do not require an inversion plate being part of a cap plate, so it is not relevant whether the inversion plate 316 of Guen loses the function if the insulating sheet 66 of Okuda is used as the cap plate 300 of Guen.  The feature of an inversion plate is generally known and recognized by one 
The Applicant further argues that “Because the cap plate 11 is made of the insulating material, the first connecting portion 131 of the first connecting piece 13 can be directly attached to the cap plate 11. and there is no need to provide an insulating member between the first connecting portion 131 and the cap plate 11, thereby decreasing the space occupied by the battery cap assembly 1 ([0020]).  It can further decrease the height occupied by the battery cap assembly 1 and improve energy density of a secondary battery including the battery cap assembly 1 of the present disclosure by providing the lower groove 113 in the cap plate 11 ([0023]).
The way that the three surfaces are flush with each other can decrease the height occupied by the battery cap assembly 1 ([0023])”.
	In response, as stated above, claim 11 of the present application does not preclude the addition of a cap plate to the insulating sheet 66 of Okuda.  Since the insulating sheet 66 of Okuda can be construed as being a cap plate, the first connecting member “64” of Okuda is necessarily directly attached to the cap plate “66” as required in claim 11.  In addition, since Guen already teaches surfaces that are flush with each other, the feature of decreasing the height occupied by the battery cap assembly would be an obvious choice in design based upon the teachings of Guen.
	The Applicant further argues that “neither Meehan nor Guen disclose that, the first connecting portion is received in the lower groove, a lower surface of the first base portion, the bottom surface of the lower groove and the upper surface of the first connecting portion are flush with each other.  As the same reason explained in above item I, due to requirement of operation of the inversion plate 316 for realizing short circuiting, the first electrode terminal 410, the first protruding part 435 of the first terminal plate 430, the inversion plate 316, the cap plate 300 and the second electrode terminal 510 will electrically connected, the cap plate 300 of Guen cannot be made of insulating material. In other words, if the terminal block 126 and the lid 150 of Meehan are together used as the cap plate 300 of Guen, the inversion plate 316 of Guen loses the function thereof”. 
	In response, as stated above, the claims of the present invention do not require an inversion plate being part of a cap plate, so it is not relevant whether the inversion plate 316 of Guen loses the function if the insulating sheet 66 of Okuda is used as the cap plate 300 of Guen.  Therefore, these arguments are not commensurate in scope with the claims of the present application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729